Citation Nr: 0921758	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right 
pneumothorax.

2.  Entitlement to an increased evaluation for a scar, as a 
residual of a left pneumothorax and thoracotomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to January 
1989, with service in the Army National Guard as well.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  A Travel Board hearing was 
conducted in April 2009, and the Veteran submitted new 
evidence in the same month, accompanied by a waiver of RO 
review.  38 C.F.R. § 20.1304(c) (2008).

In a February 2009 Supplemental Statement of the Case, the RO 
indicated that the Veteran's claim for service connection for 
a right pneumothorax had been reopened.  That 
notwithstanding, given that this claim involves a prior final 
decision, the Board has a legal duty to address the "new and 
material evidence" requirement of 38 C.F.R. § 3.156(a) 
(2008) regardless of the actions of the RO.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

The Board notes that the Veteran's appeal also initially 
included a claim for service connection for tinnitus, but 
that claim was granted in February 2009.  The Veteran was 
also furnished a Statement of the Case in February 2009 
addressing service connection for left ear hearing loss, but 
he has not responded to that issuance to date; accordingly, 
that issue is not presently before the Board on appeal.

During his April 2009 hearing, the Veteran appeared to 
suggest that his service-connected left thoracotomy residuals 
led to his development of a low back disability.  To the 
extent that the Veteran appears to be raising a secondary 
service connection claim, this matter is referred back to the 
RO for appropriate action.


The reopened claim for service connection for a right 
pneumothorax, along with the increased evaluation claim, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right 
pneumothorax was previously denied in a December 1994 Board 
decision.

2.  Evidence received since the December 1994 Board decision 
is new and addresses the question of whether a right 
pneumothorax is etiologically related to either service or a 
left pneumothorax, the residuals of which are service 
connected.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for a right pneumothorax.  38 U.S.C.A. 
§§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for residuals of a right pneumothorax was denied 
in a May 1991 rating decision.  The Veteran appealed this 
decision, but the denial was upheld in a December 1994 Board 
decision on the basis that a right pneumothorax was first 
demonstrated after service and was not caused by or related 
to the service-connected left pneumothorax.  The medical 
evidence cited by the Board in support of this decision 
included service treatment records, VA examination reports 
from November 1992 and May 1993, and an October 1994 
independent medical opinion.  Under 38 U.S.C.A. § 7104(a), 
this decision is considered "final," and the question for 
the Board now is whether new and material evidence has been 
received by the RO in support of the Veteran's claim since 
the issuance of that decision.

In this regard, the RO has recently received several medical 
statements from Kevin R. Herron, M.D., who offered the 
following opinion as to the Veteran's claimed disability in a 
June 2005 statement:

In regards to his pneumothorax which 
occurred later on the opposite side, this 
is a more complicated issue.  Although 
the mechanism is not entirely clear, it 
is a statistical proof that people who 
have had a pneumothorax are at an 
increased risk for a second pneumothorax 
and although this often occurs on the 
same side it occurs with a much higher 
frequency than the general public on the 
other side as well.  Therefore I feel 
that the two pneumothoraces are most 
certainly linked.

Dr. Herron went on to note in the June 2005 statement that 
the Veteran's "pulmonary problems are more likely than not 
related to his military service," and he also indicated in a 
statement received by the RO in January 2006 that he had 
reviewed medical records of the Veteran, including 
examinations of the lungs and chest radiographs taken in 
January 1986 and February 1987.

The opinions of Dr. Herron are new to the record, and they 
address the question of whether the Veteran's claimed right 
pneumothorax is etiologically related to either service or 
his left pneumothorax.  Neither relationship had been 
established at the time of the December 1994 Board decision.  
Consequently, Dr. Herron's statements raise a reasonable 
possibility of substantiating the Veteran's claim.

Accordingly, the claim for service connection for a right 
pneumothorax is reopened on the basis of the receipt of new 
and material evidence.  This represents a partial grant of 
the benefit sought on appeal.  As to the final disposition of 
the reopened claim, the Board has, for reasons described in 
greater detail below, determined that additional evidentiary 
development is needed, and this will be accomplished on 
remand prior to a final Board disposition.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Given that the Veteran's service connection claim 
has been reopened and is being remanded for further 
development, however, the Board will not address the extent 
of compliance with VA's duties to notify and assist with 
regard to this claim at this time.  




ORDER

New and material evidence has been received to reopen a claim 
for service connection for a right pneumothorax; to that 
extent only, the appeal is granted.


REMAND

While the etiology of the Veteran's right pneumothorax was 
addressed in the noted May 1993 VA examination report and the 
October 1994 independent medical opinion, both opinions were 
furnished prior to receipt of the relevant medical statements 
from Dr. Herron.  Given Dr. Herron's opinion, the Board finds 
that a new VA examination addressing the etiological 
questions posed by this case and the evidence of record 
received after the December 1994 Board decision is 
"necessary" under 38 U.S.C.A. § 5103A(d) prior to a final 
Board adjudication of the Veteran's claim for service 
connection for a right pneumothorax.

As to the service-connected left thoracotomy scar, the Board 
is cognizant that the RO has evaluated this disability under 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008), as a 
superficial scar.  During his April 2009 hearing, however, 
the Veteran strongly asserted a broader disability picture as 
a result of the thoracotomy.  When questioned about in-
service surgery involving the latissimus dorsi muscle, the 
Veteran reported that he had cramping and stabbing pain in 
that area.  The Veteran's representative asserted that 
38 C.F.R. § 4.73, Diagnostic Codes 5202 and 5203 (2008) 
should be applied in this case.  

In reviewing the Veteran's recent VA examination reports from 
October 2005 and October 2008, the Board notes that there is 
a dearth of information addressing the question of limitation 
of function of any part affected by the Veteran's left 
thoracotomy scarring.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2008).  Rather, the examiner (who conducted both 
examinations) focused on the scarring itself and the 
Veteran's pulmonary functioning.  The Board thus finds that 
there is insufficient evidence of record to determine whether 
a rating on the basis of limitation of function, or under the 
appropriate diagnostic codes for evaluating muscle disorders, 
is warranted.  A more thorough VA examination is therefore 
needed.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
pulmonary examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
pneumothorax disorder.  The Veteran's 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
disorder.  The examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder (1) is etiologically 
related to the Veteran's period of active 
service, or (2) was caused or worsened 
beyond natural progression as a proximate 
result of a left pneumothorax, the 
residuals of which are service connected.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The Veteran should also be afforded a 
VA muscles examination, with an 
appropriate examiner, to determine the 
extent of disability resulting from the 
Veteran's in-service left pneumothorax 
and thoracotomy.  The Veteran's claims 
file must be made available to the 
examiner prior to the examination, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should specifically address: (1) 
the symptoms and severity of the left 
thoracotomy scarring itself; (2) the 
extent of muscle damage or dysfunction 
resulting from the Veteran's left 
thoracotomy; and (3) any other limitation 
of function resulting from the scarring.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the Veteran's claim for 
service connection for a right 
pneumothorax should be readjudicated, to 
include consideration (under 38 C.F.R. 
§ 3.310) of whether this disorder was 
incurred or aggravated as secondary to 
the left pneumothorax.  The claim for an 
increased evaluation for a scar, as a 
residual of a left pneumothorax and 
thoracotomy, should also be 
readjudicated, with consideration of the 
question of whether an increased 
evaluation under 38 C.F.R. § 4.73, 
Diagnostic Codes 5202 and 5203, is 
warranted on the basis of muscle injury 
or dysfunction.  If the determination of 
either claim remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


